Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23(b) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated February 28, 2008 relating to the financial statements, which appears in Ohio Edison Company's Annual Report on Form 10-K for the year ended December 31, 2007. We also consent to the incorporation by reference of our report dated February 28, 2008 relating to the financial statement schedule, which appears in such Annual Report on Form 10-K. We also consent to the references to us under the heading Independent
